 



Exhibit 10.4
UNCONDITIONAL GUARANTY
January 4, 2007
SBS MIAMI BROADCAST CENTER, INC., a Delaware corporation
2601 S. Bayshore Drive
PH II
Coconut Grove, Florida 33133
(Hereinafter referred to as “Borrower”)
SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation
d/b/a SPANISH BROADCASTING SYSTEM OF DELAWARE, INC.
2601 S. Bayshore Drive
PH II
Coconut Grove, Florida 33133
(Hereinafter referred to as “Guarantor”)
Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as “Bank”)
To induce Bank to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of Borrower, which are and will
be to the direct interest and advantage of the Guarantor, and in consideration
of loans, advances, credit, or other financial accommodations made, extended or
renewed to or for the benefit of Borrower, which are and will be to the direct
interest and advantage of the Guarantor, Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to Bank and its successors, assigns
and affiliates the timely payment and performance of all liabilities and
obligations of Borrower to Bank and its affiliates, including, but not limited
to, all obligations under that certain Promissory Note dated of even date
herewith made by Borrower to the order of Bank in the original principal amount
of $7,650,000.00 (as the same may be amended or modified from time to time, the
“Note”), that certain Loan Agreement between Borrower and Bank dated of even
date herewith (as the same may be amended or modified from time to time, the
“Loan Agreement”), that certain Mortgage, Assignment of Rents and Security
Agreement from Borrower in favor of Bank, to be recorded in the Public Records
of Miami-Dade County, Florida (as the same may be amended, modified, increased
or extended from time to time, the “Mortgage”) and the Loan Documents, as
defined below, and all obligations of Borrower to Bank or any of its affiliates
under any swap agreement (as defined in 11 U.S.C. § 101, as in effect from time
to time), however and whenever incurred or evidenced, whether primary,
secondary, direct, indirect, absolute, contingent, due or to become due, now
existing or hereafter contracted or acquired, and all modifications, extensions
and renewals thereof, (collectively, the “Guaranteed Obligations”).
Guarantor further covenants and agrees:
GUARANTOR’S LIABILITY. This Guaranty is a continuing and unconditional guaranty
of payment and performance and not of collection. The parties to this Guaranty
are jointly and severally obligated together with all other parties obligated
for the Guaranteed Obligations. This Guaranty does not impose any obligation on
Bank to extend or continue to extend credit or otherwise deal with Borrower at
any subsequent time. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Guaranteed
Obligations is rescinded, avoided or for any other reason must be returned by
Bank, and the returned payment shall remain payable as part of the Guaranteed
Obligations, all as though such payment had not been made. Except to the extent
the provisions of this

 



--------------------------------------------------------------------------------



 



Guaranty give Bank additional rights, this Guaranty shall not be deemed to
supersede or replace any other guaranties given to Bank by Guarantor; and the
obligations guaranteed hereby shall be in addition to any other obligations
guaranteed by Guarantor pursuant to any other agreement of guaranty given to
Bank and other guaranties of the Guaranteed Obligations.
TERMINATION OF GUARANTY. Guarantor may terminate this Guaranty only by written
notice, delivered personally to or received by certified or registered United
States Mail by an authorized officer of Bank at the address for notices provided
herein. Such termination shall be effective only with respect to Guaranteed
Obligations arising more than 15 days after the date such written notice is
received by said Bank officer. Such termination shall not be effective with
respect to Guaranteed Obligations (including any subsequent extensions,
modifications or compromises of the Guaranteed Obligations) then existing, or
Guaranteed Obligations arising subsequent to receipt by Bank of said notice if
such Guaranteed Obligations are a result of Bank’s obligation to make advances
pursuant to a commitment, or are based on Borrower’s obligations to make
payments pursuant to any swap agreement (as defined in 11 U.S.C. § 101, as in
effect from time to time), entered into prior to expiration of the 15 day notice
period, or are a result of advances which are necessary for Bank to protect its
collateral or otherwise preserve its interests. Termination of this Guaranty by
any single Guarantor will not affect the existing and continuing obligations of
any other Guarantor hereunder.
CONSENT TO MODIFICATIONS. Guarantor consents and agrees that Bank (and, with
respect to swap obligations, its affiliates) may from time to time, in its sole
discretion, without affecting, impairing, lessening or releasing the obligations
of Guarantor hereunder: (a) extend or modify the time, manner, place or terms of
payment or performance and/or otherwise change or modify the credit terms of the
Guaranteed Obligations; (b) increase, renew, or enter into a novation of the
Guaranteed Obligations; (c) waive or consent to the departure from terms of the
Guaranteed Obligations; (d) permit any change in the business or other dealings
and relations of Borrower or any other guarantor with Bank; (e) proceed against,
exchange, release, realize upon, or otherwise deal with in any manner any
collateral that is or may be held by Bank in connection with the Guaranteed
Obligations or any liabilities or obligations of Guarantor; and (f) proceed
against, settle, release, or compromise with Borrower, any insurance carrier, or
any other person or entity liable as to any part of the Guaranteed Obligations,
and/or subordinate the payment of any part of the Guaranteed Obligations to the
payment of any other obligations, which may at any time be due or owing to Bank;
all in such manner and upon such terms as Bank may deem appropriate, and without
notice to or further consent from Guarantor. No invalidity, irregularity,
discharge or unenforceability of, or action or omission by Bank relating to any
part of the Guaranteed Obligations or any security therefor shall affect or
impair this Guaranty.
WAIVERS AND ACKNOWLEDGMENTS. Guarantor waives and releases the following rights,
demands, and defenses Guarantor may have with respect to Bank (and, with respect
to swap obligations, its affiliates) and collection of the Guaranteed
Obligations: (a) promptness and diligence in collection of any of the Guaranteed
Obligations from Borrower or any other person liable thereon, and in foreclosure
of any security interest and sale of any property serving as collateral for the
Guaranteed Obligations; (b) any law or statute that requires that Bank (and,
with respect to swap obligations, its affiliates) make demand upon, assert
claims against, or collect from Borrower or other persons or entities, foreclose
any security interest, sell collateral, exhaust any remedies, or take any other
action against Borrower or other persons or entities prior to making demand
upon, collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations, including any such rights Guarantor might otherwise have
had under any applicable law; (c) any law or statute that requires that Borrower
or any other person be joined in, notified of or made part of any action against
Guarantor; (d) that Bank or its affiliates preserve, insure or perfect any
security interest in collateral or sell or dispose of collateral in a particular
manner or at a particular time, provided that Bank’s obligation to dispose of
Collateral in a commercially reasonable manner is not waived hereby; (e) notice
of extensions, modifications, renewals, or novations of the Guaranteed
Obligations, of any new transactions or other relationships between Bank,
Borrower and/or any guarantor, and of changes in the financial condition of,
ownership of, or business structure of Borrower or any other guarantor;
(f) presentment, protest, notice of dishonor, notice of

Page 2



--------------------------------------------------------------------------------



 



default, demand for payment, notice of intention to accelerate maturity, notice
of acceleration of maturity, notice of sale, and all other notices of any kind
whatsoever to which Guarantor may be entitled other than notices required
hereunder or required under any of the other Loan Documents; (g) the right to
assert against Bank or its affiliates any defense (legal or equitable), set-off,
counterclaim, or claim that Guarantor may have at any time against Borrower or
any other party liable to Bank or its affiliates; (h) all defenses relating to
invalidity, insufficiency, unenforceability, enforcement, release or impairment
of Bank or its affiliates’ lien on any collateral, of the Loan Documents, or of
any other guaranties held by Bank; (i) any right to which Guarantor is or may
become entitled to be subrogated to Bank or its affiliates’ rights against
Borrower or to seek contribution, reimbursement, indemnification, payment or the
like, or participation in any claim, right or remedy of Bank or its affiliates
against Borrower or any security which Bank or its affiliates now has or
hereafter acquires, until such time as the Guaranteed Obligations have been
fully satisfied beyond the expiration of any applicable preference period;
(j) any claim or defense that acceleration of maturity of the Guaranteed
Obligations is stayed against Guarantor because of the stay of assertion or of
acceleration of claims against any other person or entity for any reason
including the bankruptcy or insolvency of that person or entity; and (k) the
right to marshalling of Borrower’s assets or the benefit of any exemption
claimed by Guarantor. Guarantor acknowledges and represents that Guarantor has
relied upon Guarantor’s own due diligence in making an independent appraisal of
Borrower, Borrower’s business affairs and financial condition, and any
collateral; Guarantor will continue to be responsible for making an independent
appraisal of such matters; and Guarantor has not relied upon Bank or its
affiliates for information regarding Borrower or any collateral.
FINANCIAL CONDITION. Guarantor warrants, represents and covenants to Bank and
its affiliates that on and after the date hereof: (a) the fair saleable value of
Guarantor’s assets exceeds its liabilities, Guarantor is meeting its current
liabilities as they mature, and Guarantor is and shall remain solvent; (b) all
financial statements of Guarantor furnished to Bank are correct in all material
respects and accurately reflect the financial condition of Guarantor as of the
respective dates thereof; (c) since the date of such financial statements, there
has not occurred a material adverse change in the financial condition of
Guarantor that would materially and adversely affect the ability of Guarantor to
perform its obligations hereunder; (d) there are not now pending any court or
administrative proceedings or undischarged judgments against Guarantor, no
federal or state tax liens have been filed or threatened against Guarantor, and
Guarantor is not in default or claimed default under any agreement that would
materially and adversely affect the ability of Guarantor to perform its
obligations hereunder; and (e) at such reasonable times as Bank requests,
Guarantor will furnish Bank and its affiliates with such other financial
information as Bank and its affiliates may reasonably request.
INTEREST AND APPLICATION OF PAYMENTS. Regardless of any other provision of this
Guaranty or other Loan Documents, if for any reason the effective interest on
any of the Guaranteed Obligations should exceed the maximum lawful interest, the
effective interest shall be deemed reduced to and shall be such maximum lawful
interest, and any sums of interest which have been collected in excess of such
maximum lawful interest shall be applied as a credit against the unpaid
principal balance of the Guaranteed Obligations. Prior to the occurrence of a
Default, monies received from any source by Bank or its affiliates for
application toward payment of the Guaranteed Obligations may be applied to such
Guaranteed Obligations as required under the Loan Documents, and after the
occurrence of a Default, monies received from any source by Bank or its
affiliates for application toward payment of the Guaranteed Obligations may be
applied to such Guaranteed Obligations in any manner or order deemed appropriate
by Bank and its affiliates.
DEFAULT. If any of the following events occur, a default (“Default”) under this
Guaranty shall exist: (a) failure of timely payment or performance of the
Guaranteed Obligations, a default under any Loan Document, or a default under
any other contract or agreement of Guarantor with Bank or its affiliates, beyond
any applicable grace or cure periods, whether now existing or hereafter arising;
(b) a breach of any agreement or representation by Guarantor contained or
referred to in the Guaranty, or any of the Loan Documents, or contained in any
other contract or agreement of Guarantor with Bank or its affiliates, whether
now existing or hereafter arising; (c) the dissolution of, termination of
existence of, loss of good

Page 3



--------------------------------------------------------------------------------



 



standing status by, appointment of a receiver for, assignment for the benefit of
creditors of, or the commencement of any insolvency or bankruptcy proceeding by
or against Guarantor that is not dissolved or dismissed within forty-five
(45) days and/or (d) any default in payment or performance of any obligation
under that certain First Lien Credit Agreement, among Guarantor, as borrower,
MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED, as syndication agent, Bank,
as documentation agent, LEHMAN COMMERCIAL PAPER INC., as administrative agent
and other lenders, as lenders, dated as of June 10, 2005 (as same may be
amended, modified, extended or replaced from time to time, the “Senior Credit
Facility”) that is not waived and continues beyond any applicable grace and cure
periods.
If a Default occurs, the Guaranteed Obligations shall be due immediately and
payable without notice, other than Guaranteed Obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time) with
Bank or its affiliates, which shall be due in accordance with and governed by
the provisions of said swap agreements, and, Bank and its affiliates may
exercise any rights and remedies as provided in this Guaranty and other Loan
Documents, or as provided at law or equity. Guarantor shall pay interest on the
Guaranteed Obligations from such Default at the highest rate of interest charged
on any of the Guaranteed Obligations.
ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Guarantor shall pay all of Bank’s
and its affiliates’ reasonable expenses incurred to enforce or collect any of
the Guaranteed Obligations, including, without limitation, reasonable
arbitration, paralegals’, attorneys’ and experts’ fees and expenses, whether
incurred without the commencement of a suit, in any suit, arbitration, or
administrative proceeding, or in any appellate, or bankruptcy proceeding.
SUBORDINATION OF OTHER DEBTS. Guarantor agrees: (a) to subordinate the
obligations now or hereafter owed by Borrower to Guarantor (“Subordinated Debt”)
to any and all obligations of Borrower to Bank or its affiliates now or
hereafter existing while this Guaranty is in effect, provided however that
Guarantor may receive regularly scheduled principal and interest payments on the
Subordinated Debt so long as (i) all sums due and payable by Borrower to Bank
and its affiliates have been paid in full on or prior to such date, and (ii) no
event or condition which constitutes or which with notice or the lapse or time
would constitute a Default with respect to the Guaranteed Obligations shall be
continuing on or as of the payment date; (b) Guarantor will either place a
legend indicating such subordination on every note, ledger page or other
document evidencing any part of the Subordinated Debt or deliver such documents
to Bank; and (c) except as permitted by this paragraph, Guarantor will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated Debt paid to Guarantor, through error
or otherwise, shall immediately be forwarded to Bank by Guarantor, properly
endorsed to the order of Bank, to apply to the Guaranteed Obligations.
MISCELLANEOUS. Assignment. This Guaranty and other Loan Documents shall inure to
the benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Bank’s interests in and rights under
this Guaranty and other Loan Documents are freely assignable, in whole or in
part, by Bank to an “Eligible Assignee” upon thirty (30) days prior notice to
Borrower. For purposes hereof, “Eligible Assignee” shall mean a AA rated
commercial bank, finance company, insurance company or other financial
institution that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business. Upon the occurrence of a Default, or unless required by
federal regulations, Bank’s interest in and rights under this Guaranty and other
Loan Documents are freely assignable, in whole or in part, by Bank. Any
assignment shall not release Guarantor from the Guaranteed Obligations.
Organization; Powers. Guarantor (i) is a corporation duly organized, validly
existing and in good standing under the laws of its state of organization, and
is authorized to do business in each other jurisdiction wherein its ownership of
property or conduct of business legally requires such organization, (ii) has the
power and authority to own its properties and assets and to carry on its
business as now being conducted and as now contemplated; and (iii) has the power
and authority to execute, deliver and perform, and by all necessary action has
authorized the execution, delivery and performance of, all of its obligations
under this Guaranty and any other Loan Document to which it is a party.
Applicable Law; Conflict Between

Page 4



--------------------------------------------------------------------------------



 



Documents. This Guaranty shall be governed by and construed under the laws of
the state named in Bank’s address shown above without regard to that state’s
conflict of laws principles. If the terms of this Guaranty should conflict with
the terms of any commitment letter that survives closing, the terms of this
Guaranty shall control. Jurisdiction. Guarantor irrevocably agrees to
non-exclusive personal jurisdiction in the state named in Bank’s address shown
above. Severability. If any provision of this Guaranty or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty or other Loan Documents. Notices. Any notices to Guarantor
shall be sufficiently given if in writing and mailed or delivered to Guarantor’s
address shown above or such other address as provided hereunder, with a copy to
Greenberg Traurig, P.A., 1221 Brickell Avenue, Miami, Florida 33131, Attn: Joel
Goldman, Esq., and to Bank, if in writing and mailed or delivered to Wachovia
Bank, National Association, Mail Code VA7628, P.O. Box 13327, Roanoke, VA 24040
or Wachovia Bank, National Association, Mail Code VA7628, 10 South Jefferson
Street, Roanoke, VA 24011 or such other address as Bank may specify in writing
from time to time. Bank’s failure to send such courtesy copy to Guarantor’s
counsel shall not in any way be deemed a failure to properly deliver notice to
Borrower. Notices to Bank must include the mail code. In the event that
Guarantor changes Guarantor’s address at any time prior to the date the
Guaranteed Obligations are paid in full, Guarantor agrees to promptly give
written notice of said change of address to Bank by registered or certified
mail, return receipt requested, all charges prepaid. Plural; Captions. All
references in the Loan Documents to borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term “person” shall mean any individual person or entity. The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan Documents. Binding
Contract. Guarantor by execution of and Bank by acceptance of this Guaranty
agree that each party is bound to all terms and provisions of this Guaranty.
Amendments, Waivers and Remedies. No waivers, amendments or modifications of
this Guaranty and other Loan Documents shall be valid unless in writing and
signed by an officer of Bank. No waiver by Bank or its affiliates of any Default
shall operate as a waiver of any other Default or the same Default on a future
occasion. Neither the failure nor any delay on the part of Bank or its
affiliates in exercising any right, power, or privilege granted pursuant to this
Guaranty and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, power or privilege. All remedies available to Bank
or its affiliates with respect to this Guaranty and other Loan Documents and
remedies available at law or in equity shall be cumulative and may be pursued
concurrently or successively. Loan Documents. The term “Loan Documents” refers
to all documents executed in connection with or related to the Guaranteed
Obligations and may include, without limitation, the Note, the Loan Agreement,
the Mortgage, and any amendments or supplements. LIMITATION ON LIABILITY; WAIVER
OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
FINANCIAL COVENANTS. Guarantor agrees to the following provisions from the date
hereof until final payment in full of the Guaranteed Obligations, unless Bank
shall otherwise consent in writing, using the financial information for
Guarantor, its subsidiaries, affiliates and its holding or parent company, as

Page 5



--------------------------------------------------------------------------------



 



applicable: Deposit Relationship. Guarantor shall maintain a depository
relationship with Bank. Liquidity Requirement. Guarantor shall, at all times,
maintain Available Liquidity of not less than 1.2 times the then outstanding
principal balance of the Loan. For the purposes hereof, “Available Liquidity”
shall mean the aggregate of (i) total unpledged cash, and (ii) unpledged Cash
Equivalents (as defined herein). Cash and Cash Equivalents held in all
partnerships or trusts will not contribute to the calculation of Available
Liquidity unless and until the Guarantor demonstrates, in form satisfactory to
Bank, in Bank’s reasonable discretion, that it has an uncontested legal right to
use said cash and Cash Equivalents to satisfy its obligations at will and
without approval by any third party. “Cash Equivalents” shall mean readily
marketable, publicly traded securities meeting one of the following criteria:
(i) shares of common or preferred stock traded on the NYSE, AMEX, or NASDAQ with
a share price greater than $10.00, (ii) debt instruments rated BBB or higher by
Moody’s Investors Service (or receiving an equivalent rating from another
recognized rating agency), (iii) mutual fund shares containing shares of common
or preferred stock traded on the NYSE, AMEX, or NASDAQ with a share price
greater than $10.00 or debt instruments rated BBB or higher by Moody’s Investors
Service (or receiving an equivalent rating from another recognized rating
agency), or (iv) such other securities as may be acceptable to Bank in Bank’s
reasonable discretion. In the event the Guarantor fails to provide Bank with
evidence of such Available Liquidity within ten (10) days of Bank’s written
request, such failure shall constitute a Default hereunder, under the Note and
under the other Loan Documents.
FINANCIAL AND OTHER INFORMATION. Guarantor shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Guarantor’s
financial condition. Such information shall be true, complete, and accurate in
all material respects.
ANNUAL FINANCIAL STATEMENTS. Guarantor shall deliver to Bank, within 90 days
after the close of each fiscal year, audited financial statements reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement and statement of cash flows, with supporting
schedules and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year. All such statements shall be examined by an independent
certified public accountant reasonably acceptable to Bank. The opinion of such
independent certified public accountant shall not be acceptable to Bank if
qualified due to any limitations in scope imposed by Guarantor or any other
person or entity. Any other qualification of the opinion by the accountant shall
render the acceptability of the financial statements subject to Bank’s approval.
Any filings with the United States Securities and Exchange Commission are deemed
to have been delivered to Lender upon filing.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
GUARANTOR BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS GUARANTY, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
GUARANTY. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS GUARANTY.

Page 6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor, on the day and year first written above, has
caused this Unconditional Guaranty to be duly executed under seal.

            SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation d/b/a
SPANISH BROADCASTING SYSTEM OF DELAWARE, INC.
      By:   /s/ Joseph A. Garcia                (SEAL)       Joseph A. Garcia,
Executive Vice President             

State of Florida
County of Miami-Dade
The foregoing instrument was acknowledged this day by Joseph A. Garcia, as
Executive Vice President of SPANISH BROADCASTING SYSTEM, INC., a Delaware
corporation d/b/a SPANISH BROADCASTING SYSTEM OF DELAWARE, INC. on behalf of the
corporation, who is personally known to me or who has produced ___as
identification.
Witness my hand and official seal, this _____ day of December, 2006.

     
 
  ______________________________, Notary Public
Notary Seal
   
 
  ______________________________
 
  (Printed Name of Notary)  
 
  Commission Expires: ___________________________  
 
  Commission Number: ___________________________

Page 7